 In the Mattero f BEATRICE FOODSCOMPANY, EMPLOYERandTULSAGENERAL DRIVERS, WAREHOUSEMEN AND HELPERS, LOCAL UNIONNO.523,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. L.,PETITIONERCase No. 16-RC-361.-Decided Jame 24,19.49DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Evert P. Rhea,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.,Subsequent to the hearing the Employerfiled a motion to correct several errors in the transcript of the hearing.-A copy of the motion was mailed to the Petitioner.No objections tothismotion have been received.Accordingly, the motion is herebygranted and the record corrected in accordance therewith.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with.this case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.1During the course of the hearing,the hearing officer received a telegram from JoplinLocal #823 of the Petitioner'sInternational requesting that the Employer's out-of-townemployeesat Vinita, Afton,and Miami, Oklahoma,be excluded from the unit because thePetitioner was without authority to represent them. It stated that under its grant fromthe Inteinational Union these employees were under its jurisdiction and it was planningto file a petition to represent them.However,Joplin Local #823 made no appearance atthe hearing and submitted no evidence to show that at the time of the hearing it repre-sented any of the employees involved in this proceeding.There is thus no basis for regard-ing this union as a proper intervenor in this proceeding,and it will not be accorded a placeon the ballot in the election hereinafter directed.Matter of LacledeGas Light Company,81 N L R B 462;Matter of Consolidated Vultee Aircraft Corporation,80 N. L. R. B. 116;Matter of Westvaco Chlorine Products Corporation.63 N L R B.763 ,Matter of UnitedStates Boat Service Corporation,55 N. L. R. B 671 The contention with respect to theunit placement of the out-of-town employees is identical to that advanced by the Petitionerand is discussed herein.84 N. L. R B, No. 63.512 BEATRICE FOODS COMPANY5133.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of theAct.24.The appropriate unit :The Petitioner seeks a unit of sales drivers (wholesale and retail),.general plant employees, engineers, truck drivers, and laboratoryworkers at the Employer's plant in Tulsa, Oklahoma, excluding out-of-town terminal employees, guards, clerical, professional, and all-other employees and supervisors as defined in the Act.The Em-ployer, although agreeing with the general composition of the unit,-contends that the out-of-town terminal employees should be includedin the unit. In addition the case presents a question as to whethercertain employees whom the Petitioner would exclude as supervisorsmay properly be so designated.The Employer, a Delaware corporation with headquarters in Chi-cago, Illinois, operates food processing plants and distribution out-lets in approximately 36 States.We are here concerned only withthe Tulsa plant and its subsidiary operations.At this plant the-Employer gathers, processes, and distributes milk, and distributes icecream, processed cheese, frozen foods, and some grocery specialties.Associated with this plant is a milk station at Miami, Oklahoma, a.,cottage cheese manufacturing plant at Pryor, Oklahoma, and whole--sale and retail sales routes serving the cities of Miami, Afton, Vinita,Claremore, Pryor, Broken Arrow, Collinsville, and Sapulpa, Okla-homa, all within a radius of 100 miles from Tulsa.All of these op-erations are conducted by the Employer as an integrated whole, and-are governed by over-all management and personnel policy establishedby the general manager in Tulsa.The out-of-town terminal employees whose placement in the unitis in dispute include the employees at the cottage cheese manufactur-ing plant in Pryor and the salesmen whose routes are operated from-terminal points outside of Tulsa.These employees perform dutiessimilar to those of employees in the same classifications in Tulsa, work-the same number of hours, receive the same rate of pay, vacations,sick and insurance benefits, and generally enjoy the same conditions of,employment as Tulsa employees.The out-of-town salesmen attendsales meetings in Tulsa, are relieved by employees from Tulsa on their.days off, and at times are interchanged with salesmen servicing routesin Tulsa.All hiring, discharging, and promoting of employees is-done in the central office in Tulsa where company policies equally ap-IThe Petitioner waived any right to urge any of the acts alleged to be unfair labor prac-tices in Case No 16-CA-46 as a basis for objecting to any election which may be directedin the instant case. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDplicable to all employees are formulated.The out-of-town employeesreceive their pay checks and the trucks they use from Tulsa.Therecord reveals that the out-of-town terminal employees, including thesupervisors, assistant supervisors, and working foremen, whole thePetitioner would exclude from the unit, were included in units coveredby collective-bargaining contracts between the Employer and the Pe-titioner for the years 1946 and 1947.No contract was executed for1948.Apparently the sole basis upon which the Petitioner desires to ex-clude the out-of-town terminal employees from the unit is the factthat these employees are under the jurisdiction of another union.However, to rely on this factor alone would, in effect, make the extentof the Petitioner's organization among the employees involved hereinthe controlling consideration.This we may not do.3On the basis of the facts set forth above, and the entire record inthis case, we conclude that the out-of-town terminal employees functionas an integral part of the Employer's Tulsa operations and that theseemployees have a substantial community of interest with the employeesat Tulsa.Accordingly, we shall include the out-of-town terminalemployees in the unit hereinafter found appropriate .4The Petitioner would also exclude those employees whom the Em-ployer classifies as "Supervisors" and "Assistant Supervisors."Each"Supervisor" has about four assistants and is responsible for a numberof sales routes.They are primarily interested in maintaining a highrate of sales.The "Assistant Supervisors" train new salesmen, assistthe regular salesmen in increasing sales, and substitute for and relieveregular-route salesmen on their days off and while they are on vacation."Supervisors" receive $75 a month and "Assistant Supervisors" $50per month over and above the average earnings of the salesmen underthem.However, the record indicates that even with respect to suchoperating details as the changing of routes, both the "Supervisors"and the "Assistant Supervisors" are constantly directed by the generalmanager at Tulsa.Neither the "Supervisors" nor the "AssistantSupervisors" have any authority to hire, discharge, or promote em-ployees or effectively to recommend such action.We find, there-fore, that these employees are not supervisors within the meaningof the Act,5 and we shall include them in the unit hereafter foundappropriate.appropriate for the purposes specified in subsection (b) the extent to which the employeeshave organized shall not be controlling" SeeMatter of C Pappss Company, Inc,et a,l,80 N L R B 1272.4Matter of National Brands, Inc,81 N L R B 1168GMatter of Leopold Adler Company,82 N L. R B 482;Matter of The Borden Com-pany,Case No. 16-RC-256, supplemental decision of April 7, 1949. BEATRICE FOODS COMPANY515The Petitioner also contends that the working foremen in the plantare supervisors.These foremen have four or five employees workingunder them, and are responsible for carrying the work forward.How-ever, they exercise little if any independent judgment, and have noauthority to hire, discharge, promote employees, or effectively torecommend such action.We find that the working foremen are notsupervisors within the meaning of the Act, and we shall include themin the unit hereinafter found appropriate.We find, therefore, that all sales drivers (wholesale and retail),general plant employees, engineers, truck drivers, and laboratoryworkers at the Employer's plant in Tulsa, Oklahoma, including out-of-town terminal employees, working foremen, and those employeesdesignated as "Supervisors" and "Assistant Supervisors," but exclud-ing guards, clerical, professional, and all other employees and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this hearingwas held and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented for purposes ofcollective bargaining, by Tulsa General Drivers, Warehousemen andHelpers, Local Union No. 523, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, A. F. L.6If the petitioner does not wish to participate in an election for the unit herein foundappropriate,itmay withdraw its petition filed in this proceeding upon notice to that effectgiven to the Regional Director in writing within ten(10) days from the date of the Direc-tion of Election hereinSeeMatter ofEisner Grocery Company,72 N. L. R B. 721.